DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 5/26/21 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hata et al. (US 2006/0077320, “Hata”) in view of Slikkerveer et al. (US 2006/0098153, “Slikkerveer”).
Regarding claims 1 and 8, Hata teaches a display device comprising a polarizing plate comprising two polarizing plates (see Fig. 10, [0118]) each comprising a polarizer and two protective films (e.g., Figs. 4-6, e.g., [0160]) wherein the polarizing plate may include a layer having machine direction and transverse direction shrinkages falling within the presently claimed ranges ([0066] – [0069], [0082], [0083], [0071]).The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
    PNG
    media_image1.png
    238
    583
    media_image1.png
    Greyscale
	While Hata teaches that a film in the polarizing plate may have the above-described shrinkages, Hata does not teach that the polarizing plate itself (as a whole) has these shrinkage values. In the same field of endeavor of display devices ([0002]), Slikkerveer teaches to adjust the contraction of films adjacent to a liquid crystal panel in order to adjust the curvature of the panel and display device ([0006] - [0009]; and see [0014], wherein the film providing force to the display layer may be a functional film including a polarizer). It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the shrinkage values of the polarizing plates of Hata that are adjacent to a liquid crystal panel in order to provide the device with a specific curvature ([0014], [0006] – [0008]). 	Because Hata teaches to include a shrinkable film in order to impart a contractile force and teaches to adjusting the shrinkage values in the machine and transverse directions in order to accomplish this (Hata, [0066] – [0068]) and Slikkerveer teaches that using a film having a contracting force in a desired direction is a straight-forward manner of providing a display device with curvature (see Slikkerveer, [0006] – [0008]), it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the amount and direction of shrinkage of the polarizing plate films (i.e., the shrinkage differences in the machine and transverse directions, as well as the application direction of the polarizing plates such that the machine directions are orthogonal to one another) in order to appropriately adjust the direction and amount of curvature desired. 
Regarding claim 2, Hata additionally teaches that the absorption axis of the polarizer may be in the long direction of the film (i.e., the machine direction, [0154]). 
Regarding claims 3-5, Hata additionally teaches that the protective film may be a polyester film that may be coextruded with polyethylene terephthalate and polyethylene naphthalate (e.g., [0102], [0103]). It should be noted that claim 5 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 6, Hata additionally teaches that the machine direction may be a longer length than the transverse direction (e.g., Hata, [0098]).
Regarding claim 9, modified Hata teaches that the display device should be curved or bent (Slikkerveer, [0006] – [0009]) and that the components may be adjusted based on the desired curvature of the display (Slikkerveer, [0030], [0023]; and see [0009], describing that inner or outer sides may be curved). Moreover, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have provided the viewing side of the display as the concave shape. 
Regarding claims 10, Hata additionally teaches that the machine direction length may be longer than the transverse direction length (i.e., stretched in the long direction, [0098], [0066] – [0070], [0083]).
Regarding claim 11, while Hata teaches that the film may be stretched in either the machine or transverse direction ([0098], [0066] – [0070], [0083]) modified Hata fails to specifically teach that the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Slikkerveer as applied to claim 1, above, and further in view of Park et al. (US 2014/0178706, “Park”). 
Regarding claim 7, modified Hata fails to teach that the in-plane retardation of the protective retardation film is in the claimed range. However, in the same field of endeavor of protective polarizing films ([0005]), Park teaches that a protective retardation film may have a retardation of from 5000 to about 15,000 nm in order to prevent the generation of rainbow spots and lateral light leakage ([0040]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the in-plane retardation of one of the protective films to within 5000 to 15,000 nm in order to prevent the generation of rainbow spots and lateral light leakage ([0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782